            Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TED L. HENDERSON,
                                 Petitioner,
                                                             20-CV-7575 (LTS)
                     -against-
                                                             ORDER
THOMAS STICHT,
                                 Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Petitioner, who is currently incarcerated in Wyoming Correctional Facility, brings this pro

se petition challenging his June 8, 2011 conviction in the Orange County Supreme Court. 1 The

Court directs Petitioner to file a declaration within sixty days of the date of this order showing

cause why this application should not be denied as time-barred.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Artuz, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged to construe pro se pleadings liberally and interpret them “to raise the




        1
          Petitioner submitted the petition without the filing fee or an application to procced in
forma pauperis (IFP). By order dated September 17, 2020, the Court directed Petitioner to pay
the filing fee or submit a completed and signed IFP application. (ECF No. 2.) Petitioner paid the
filing fee on September 24, 2020.
           Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 2 of 6




strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (citations omitted); see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001).

Nevertheless, a pro se litigant is not exempt “from compliance with relevant rules of procedural

and substantive law.” Tragath v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983).

                                          DISCUSSION

       Applicable Statute of Limitations

       Petitioner’s application may be time-barred. A prisoner seeking habeas relief under

§ 2254 must generally file a petition within one year from the latest of four benchmark dates:

(1) when the judgment of conviction becomes final; (2) when a government-created impediment

to making such a motion is removed; (3) when the constitutional right asserted is initially

recognized by the Supreme Court, if it has been made retroactively available to cases on

collateral review; or (4) when the facts supporting the claim(s) could have been discovered

through the exercise of due diligence. See 28 U.S.C. § 2244(d)(1)-(2).

       Petitioner alleges that on June 8, 2011, he was convicted in the Orange County Supreme

Court. On April 17, 2012, the New York Supreme Court Appellate Division, Second Department,

affirmed the conviction, People v. Henderson, 37 N.Y.S.3d 620 (2nd Dep’t Sept. 21, 2016), and

the New York Court of Appeals denied leave to appeal on January 19, 2017, People v.

Henderson, 52 N.Y.S.3d 297 (2017). Petitioner’s conviction consequently became final on April

19, 2018, following “the expiration of [the] 90-day period of time to petition for certiorari in the

Supreme Court of the United States.” Warren v. Garvin, 219 F.3d 111, 112 (2d Cir. 2000). The

petition, executed by Petitioner on September 8, 2020, was received by the Court on September

14, 2020, more than two years after the judgment of conviction became final.

       Under the federal habeas corpus statute, when postconviction motions are filed before

the expiration of the statute of limitations, those motions and related state-court proceedings may

                                                 2
              Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 3 of 6




toll the statute of limitations. See 28 U.S.C. § 2244(d)(2). Postconviction motions filed after the

limitations period expires, however, do not start the limitations period anew. “[P]roper

calculation of Section 2244(d)(2)’s tolling provision excludes time during which properly filed

state relief applications are pending but does not reset the date from which the one-year statute of

limitations begins to run.” Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). Section 2244(d)(2)

applies only if a petitioner’s postconviction motion was pending within the one-year limitations

period.

          Here, Petitioner alleges that, in 2019 and 2020, he filed several postconviction motions in

the New York state courts. But because Petitioner’s postconviction proceedings in the New York

state courts were filed after the expiration of the one-year statute of limitations, these motions do

not appear to toll the limitations period. See 28 U.S.C. § 2244(d)(2).

          Leave to Show Cause

          The Court directs Petitioner to file a declaration within sixty days of the date of this order

stating why this application should not be dismissed as time-barred. 1 Petitioner should allege any

facts showing that he has been pursuing his rights diligently and that some extraordinary

circumstance prevented him from timely submitting this petition. See Holland v. Florida, 560

U.S. 631, 649 (2010) (holding that one-year limitations period under § 2244(d) for habeas

corpus petitions under 28 U.S.C. § 2254 is subject to equitable tolling in appropriate cases).




          1
          Petitioner should also include in the declaration: (1) the dates that all postconviction
applications in state court challenging this conviction were filed, including any petition for a writ
of error coram nobis, all motions under N.Y. Crim. P. L. § 440, and any other postconviction
applications, (2) when any postconviction applications were decided, (3) the dates that any
appeals or applications for leave to appeal from those decisions were filed, (4) when those
appeals or applications were decided, and (5) when Petitioner received notice of any state court
decisions on those applications and appeals. See 28 U.S.C. § 2244(d)(2).

                                                    3
            Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 4 of 6




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Petitioner is directed to file a declaration within sixty days of the date of this order

showing why the petition should not be dismissed as time-barred. A declaration form is attached

to this order. If Petitioner timely files a declaration, the Court will review it, and if proper, will

order the Respondent to answer. If Petitioner fails to comply with this order within the time

allowed, and cannot show good cause to excuse such failure, the petition will be denied as time-

barred. No answer shall be required at this time.

         Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




                                                    4
               Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 5 of 6




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-07575-LTS Document 6 Filed 04/19/21 Page 6 of 6




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
